PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,973,397
Issue Date: 2021 Apr 03
Application No. 13/305,654
Filing or 371(c) Date: 28 Nov 2011
Attorney Docket No. WVIEW.006CP2DV1C1RC2 

:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to patentee’s “PETITION UNDER 37 CFR 1.705(b) REQUESTING RECONSIDERATION OF THE PATENT TERM ADJUSTMENT (PTA) AFTER ISSUANCE OF THE PATENT)” filed June 11, 2021, requesting that the Office correct the patent term adjustment (PTA) from 372 days to 792 days or 840 days.  

The Office has re-determined the PTA to be 796 days. 

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration within the meaning of 35 U.S.C. §154(b)(4).

RELEVANT PROCEDURAL HISTORY

On April 13, 2021, the Office determined that patentee was entitled to 372 days of PTA. 

On June 11, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to either 792, or, alternatively, 840 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 796 days of PTA.

Patentee and the Office are not in disagreement the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A) and the period of reduction for applicant delay under 37 CFR 1.704.

“A” Delay
 
The Office has determined that the period of “A” delay is 299 (3+1+141+16+14+124) days.

The Office finds that “A” delay includes the following period(s):
A period of 3 days under 37 CFR 1.703(a)(1), beginning January 29, 2013, the day after the date that is fourteen months after the date the application was filed, and ending January 31, 2013, the date an Office action under 35 U.S.C. 132 (a restriction requirement) was mailed;

A period of 1 day under 37 CFR 1.703(a)(4), beginning July 25, 2014, the day after the date that is four months after the date an appeal brief in compliance with 37 CFR 41.37 was filed and ending July date a reply was filed and ending July 25, 2014, the date the examiner’s answer under 37 CFR 41.39 was mailed;

A period of 141 days under 37 CFR 1.703(a)(2) beginning February 13, 2017, the day after the date four months after the date a reply was filed and ending July 3, 2017, the date a restriction requirement was mailed in response;

A period of 16 days under 37 CFR 1.703(a)(2) beginning March 4, 2018, the day after the date four months after the date a reply was filed and ending March 19, 2018, the date an Office action was mailed in response;

A period of 14 days under 37 CFR 1.703(a)(2) beginning March 20, 2020, the day after the date four months after the date a reply was filed and ending April 2, 2020, the date an Office action was mailed in response;

A period of 124 days under 37 CFR 1.703(a)(2) beginning September 12, 2020, the day after the date four months after the date a reply was filed and ending January 13, 2021, the date an Office action was mailed in response;

Patentee asserts, in the alternative, that a 48 day period of adjustment is due in connection with the Notice of Panel Decision mailed March 11, 2019. Specifically, patentee asserts that the Notice of Panel Decision states that the Pre-Appeal Brief Request was filed February 4, 2019, but the request was actually filed December 18, 2018. 

Petitioner’s argument has been considered, but is not persuasive. There is no provision under 37 CFR 1.703(a) for an adjustment for delay in responding to a Pre-Appeal Brief Request for Review. 37 CFR 1.703(a)(4) only provides an adjustment of the number of days, if any, in the period beginning on the day after the date that is four months after the date an appeal brief in compliance with § 41.37 was filed and ending on the date of mailing of any of an examiner’s answer under § 41.39, an action under 35 U.S.C. 132, or a notice of allowance under 35 U.S.C. 151, whichever occurs first. In this case, no appeal brief was filed.  As such, a 48 day period is not warranted and will not be entered.
 

“B” Delay 

The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 3425 days, which is the number of days beginning November 28, 2011, the date the application was filed, and ending April 13, 2021, the date of patent issuance.

The time consumed by continued examination is 1556 days.  The time consumed by continued examination includes the following periods: 
A period of 1556 days, beginning November 3, 2016 (the filing date of the RCE) and ending February 5, 2021 (the mailing date of a notice of allowance).
 
The number of days beginning on the filing date (November 28, 2011) and ending on the date three years after the filing date (November 28, 2014) is 1097 days.

As noted below, the period of “C” delay is 749 days.

The result of subtracting the time consumed by continued examination (1556 days) from the length of time between the application filing date and issuance (3425 days) is 1869 days, which exceeds three years (1097 days) by 772 days. Removing the 749 days of “C” delay as indicated below results in a period of “B” delay is 23 days. 

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C).

The period of adjustment for “C” delay is the period beginning on the date jurisdiction passed to the Patent Trial and Appeal Board, September 25, 2014, and ending on the date jurisdiction of the Patent Trial and Appeal Board ended, October 12, 2015, or 749 days. 

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 275 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s):
 
A 14 day period under 37 CFR 1.704(c)(11) beginning March 11, 2014, the day after the date three months after the date a notice of appeal was filed and ending March 24, 2014, the date an appeal brief in compliance with 37 CFR 41.37 was filed;

A 152 day period under 37 CFR 1.704(c)(7) beginning November 4, 2016, the day after the date a reply was filed and ending April 4, 2017, the date a supplemental reply or other paper (an IDS) was filed. The IDS was not accompanied by a statement under 37 CFR 1.704(d);

A 109 day period under 37 CFR 1.704(c)(7) beginning November 4, 2017, the day after the date a reply was filed and ending February 20, 2018, the date a supplemental reply or other paper (an IDS) was filed. The IDS was not accompanied by a statement under 37 CFR 1.704(d);

The Office previously assessed a delay of 4 days in connection with the filing of a supplemental reply or other paper (an IDS) on June 5, 2018. No IDS was filed on June 5, 2018, however, the IDS was filed June 1, 2018 with the reply. Therefore the 4 day period of reduction is removed and replaced with a 0 day period of reduction;

The Office previously assessed a delay of 420 days in connection with the RCE filed May 11, 2020. However, this RCE was filed within 3 months of the mailing of the outstanding final Office action mailed April 2, 2020. As such, no reduction for applicant delay is due in connection with the filing of this paper. The 420 day period of reduction is removed and replaced with a 0 day period of reduction.

Total applicant delay is 275 (14+152+109) days.


OVERALL PTA CALCULATION


Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				

299 + 23 + 749 – 0 – 275 (14+152+109) = 796 days


Patentee’s Calculation:

Alternative A

299 + 23 + 749 – 0 – 279 (14+152+109+4) = 792 days

Alternative B

347 (3+1+141+16+48+14+124) + 23 + 749 – 0 – 279(14+152+109+4) = 840 days


CONCLUSION

The Office affirms that patentee is entitled to seven hundred ninety-six (796) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 299 + 23 + 749 – 0 – 275 = 796 days.  

The fee set forth at 37 CFR 1.18(e) has been received. 

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 
seven hundred ninety-six (796) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination